Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the specification at page 5 line 23 “house” should be –hose--.
In the specification at page 8 line 3 “form” should be –from--.
  In the specification at page 14 line 6 “blast pot 42” should be –blast pot 24--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skross et al (10,537,979) in view of Stasz et al (3,380,658).
The device as claimed is substantially disclosed by Skross et al with a wet abrasive blast machine with remote control rinse cycle enabling remote control of blasting operations between a rinse cycle and a blast cycle 30 (see abstract), said improved wet abrasive blast machine comprising: a first hydraulic circuit communicating waterflow to a blast pot 22, a slurry hose 38, and a blast hose 52; a second hydraulic circuit communicating waterflow 46 to the blast hose bypassing the blast pot and the slurry hose (see 62 in figure 5); a pneumatic circuit communicating outflow of air 44 through the blast hose; and a control circuit 30 comprising an air pilot signal directable to enable remote switching between the first and second hydraulic circuits and to cease operations of said first and second hydraulic circuits and operation of the pneumatic circuit without deactivating action of at least one pump pressurizing said first and second hydraulic circuits nor action of a compressor feeding air to the pneumatic circuit; wherein immediate cycling between a rinse cycle and a blast cycle is controllable remotely 30, but lacks the remote location being by a pilot operating said blast hose, to rapidly switch between blasting and rinsing operations when actively engaged in surface cleaning.
Stasz et al teaches placing controls 24 and 27 by the pilot on the blast hose to switch between the mixture and water only 27 so the pilot can control the output of the hose without leaving the hose or needing as second user to operate the controls.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to move the controls 62 (Skross et al) of switching between the slurry and water only to the blast hose of Skross et al as taught by Stasz et al so the pilot can control the output of the hose without leaving the hose or needing as second user to operate the controls.
With respect to claim 2 the combination of Skross et al in view of Stasz et al disclose the air pilot signal is fed from airflow introduced into the pneumatic circuit upstream 44 (figure 2 of Skross et al)of a main blast air inlet valve.
With respect to claim 3 the combination of Skross et al in view of Stasz et al disclose wherein the pilot air signal is configurable as airflow to pressurize and
depressurize 60 (Skross et al) each of a plurality of actuators, said plurality of actuators comprising: an actuator disposed actuating the main blast air inlet valve configured in operational communication within the pneumatic circuit, said actuator opening the main blast air inlet valve when pressurized by incident airflow; an actuator disposed actuating a pinch valve upon the slurry hose configured in operational communication within the first hydraulic circuit, said actuator closing the pinch valve when pressurized by incident airflow; an actuator actuating a pinch air block valve configured in operational communication within the control circuit, said actuator opening said pinch air block valve when pressurized by incident airflow; and an actuator actuating a rinse solenoid valve configured in operational communication with the second hydraulic circuit, said actuator opening said rinse solenoid valve when pressurized by incident airflow.
With respect to claim 4 the combination of Skross et al in view of Stasz et al disclose the air pilot signal is further configurable to control switching between: at least one normally-open port and at least one normally-closed port (Skross et al) interior to a main control valve-relay configured in operational communication in the control circuit; and at least one normally-open and at least one normally-closed port interior to a rinse control valve-relay configured in operational communication within the control circuit.
With respect to claim 5 the combination of Skross et al in view of Stasz et al disclose the airflow directed through the normally-open port in the main control valve-relay feeds a branch circuit to pressurize the actuator controlling the pinch valve and thereby cease throughflow of slurry to the blast hose (Skross et al).
With respect to claim 6 the combination of Skross et al in view of Stasz et al disclose the airflow directed through the normally-open port in the rinse control valve-relay feeds a branch circuit that pressurizes the actuator actuating the pinch air block valve, whereby the pinch air block valve is opened (Skross et al).
With respect to claim 7 the combination of Skross et al in view of Stasz et al disclose the airflow through the pinch air block valve is merged into the branch circuit pressurizing the actuator controlling the pinch valve when airflow is concurrent through the normally-open port in the main control valve-relay (Skross et al).
With respect to claim 8 the combination of Skross et al in view of Stasz et al disclose an airflow directed through the normally-closed port in the main control valve-relay feeds a branch circuit that pressurizes the actuator actuating the main blast air inlet valve and concurrently sends an air pilot signal to the normally-closed port of the rinse control valve-relay (Skross et al).
With respect to claim 9 the combination of Skross et al in view of Stasz et al disclose the control circuit further comprises a remote rinse control valve 62 (Skross et al) operable between an “off” position and an “on” position, whereby movement of the remote rinse control valve to the “on” position diverts airflow into a branch circuit to switch airflow within the rinse control valve-relay from the normally-open port to the normally-closed port whereby airflow is directable to pressurize the actuator actuating the rinse water solenoid valve and enable waterflow through the second hydraulic circuit.
With respect to claim 10 the combination of Skross et al in view of Stasz et al disclose an airflow directed through the normally-closed port of the main control valve-relay and the normally-open port in the rinse control valve-relay concurrently actuates the pinch air block valve to open and wherein the pinch valve is released via exhaustion through a pinch valve exhaust, which pinch valve exhaust is otherwise closed when airflow through the main control valve-relay is configured through the main control valve-relay’s normally-open port (Skross et al).
With respect to claim 11 the combination of Skross et al in view of Stasz et al disclose the pinch air block valve maintains pressure within the branch circuit controlling actuation of the pinch valve when said pinch air block valve is closed whereby the pinch valve is maintained closed (Skross et al).
With respect to claim 12 the combination of Skross et al in view of Stasz et al disclose manual action at a deadman remote control handle 56 (Skross et al) disposed upon a nozzle of the blast hose feeds a branch circuit that pressurizes the actuator controlling airflow through the normally-closed port of the main control valve-relay whereby manual control of the remote rinse control valve between the “on” and “off’ positions therefore switches airflow through the rinse control valve-relay to control waterflow through the second hydraulic circuit and the first hydraulic circuit while maintaining operation of the pneumatic circuit.
With respect to claim 13 the combination of Skross et al in view of Stasz et al disclose release of the deadman remote control handle 56 (Skross et al) prevents airflow from the branch circuit pressurizing the actuator of the main control valve-relay wherein airflow reverts to the normally-open port therein, thereby ceasing pressurization of the actuator actuating the main blast air inlet valve and disabling the pneumatic circuit, whereby airflow pressurizes the actuator actuating the pinch valve to disable the first hydraulic circuit.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skross et al (10,537,979) in view of Stasz et al (3,380,658) as applied to claims 1-13 above, and further in view of Stiles, Jr. et al (8,465,262).
The device as claimed is disclosed by the combination of Skross et al in view of Stasz et al as stated in the rejection recited above for claims 1-13, but lacks switching airflow between the normally-open and normally-closed ports interior to both the main control valve-relay and the normally-open and normally-closed ports interior to the rinse control valve-relay is effectuated electrically instead of pneumatically.
Stiles, Jr. et al teaches using electrically controlled valves to be controlled remotely (figure 4) as an alternative control that can be operated remotely.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use electrically controlled valves in the combination of Skross et al in view of Stasz et al as taught by Stiles, Jr. et al as an alternative control that can be operated remotely.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W FULTON whose telephone number is (571)272-2242. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. FULTON
Examiner
Art Unit 2855



/CHRISTOPHER W FULTON/           Primary Examiner, Art Unit 2855